Citation Nr: 1436203	
Decision Date: 08/13/14    Archive Date: 08/20/14

DOCKET NO.  09-04 285	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a left ankle disability.

3.  Entitlement to service connection for a right ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Schechner, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from August 1985 to May 1988, with additional Army National Guard service.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Cleveland, Ohio VA Regional Office.  In October 2011, a Travel Board hearing was held before the undersigned; a transcript of the hearing is included in the claims file.  The Veteran submitted additional evidence at the hearing with a waiver of RO jurisdiction.  At the hearing the Veteran requested, and was granted, a 60 day abeyance period for the submission of additional evidence; the Veteran submitted additional evidence regarding his parachute jump history and the claimed injuries incurred therein.  In March 2012, the Board remanded the matters for additional evidentiary development.

A November 2012 rating decision granted service connection for right and left knee chondromalacia of the patella, and for residuals of a left great toe fracture.  Therefore, the issues pertaining to both knees and the left great toe are no longer before the Board.


FINDINGS OF FACT

1.  The Veteran's low back injury in service was acute and resolved without residual pathology; a chronic low back disability was not manifested in service; arthritis of the low back was not manifested in the first year following the Veteran's discharge from active duty; and his current low back disability (including spondylosis) is not shown to be related to his service.

2.  A right ankle injury in service was acute and resolved without residual pathology; a chronic right ankle disability was not manifested in service; a current chronic right ankle disability is not shown.  

3.  A left ankle disability was not manifested in service and a current chronic left ankle disability is not shown.  
CONCLUSIONS OF LAW

1.  Service connection for a low back disability is not warranted.  38 U.S.C.A. §§ 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).

2.  Service connection for a right ankle disability is not warranted.  38 U.S.C.A. § 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

3.  Service connection for a left ankle disability is not warranted.  38 U.S.C.A. § 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claims prior to their initial adjudication.  October 2006 and November 2006 letters explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing; and informed him of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.  During the October 2011 Travel Board hearing the Veteran was advised of what he still needs to substantiate the claims; his testimony reflects that he is aware of what is still needed to substantiate his claims.  A hearing notice deficiency is not alleged.

The Veteran's service treatment records (STRs) and pertinent post-service treatment records are associated with the record.  The AOJ arranged for a VA examination in October 2012.  The Board finds the report of this examination to be adequate for rating purposes as it reflects a review of the Veteran's history and a physical examination that included all the necessary findings; the opinions offered are accompanied by adequate explanation of rationale.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection for the claimed disorder, there must be evidence of: (1) a current disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Disorders diagnosed after discharge may still be service connected if all the evidence establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims. 

Back disability

The Veteran contends that he has a current chronic back disability that was incurred in service; specifically, he contends that he injured his lower back during a parachute jump at Fort Bragg, when he landed on a medic's vehicle and then fell several more feet to the ground, landing on his back.

The Veteran's STRs include a March 1987 record showing complaints of low back pain for 5 days.  He reported that he hurt his back during airborne operations, and he only remembered hitting the ground very hard.  He denied any previous history of back problems.  The assessment was mechanical low back pain.  (The Veteran testified at the October 2011 Travel Board hearing that this notation was right after the parachute jump he described in which he landed on a medic's vehicle and injured his back.)  On March 1988 separation examination, the spine was found to be normal on clinical evaluation.

The medical evidence is then silent regarding the Veteran's back until 2006.  On September 2006 VA treatment, the Veteran complained of pain along the right lower spine on examination; his gait was antalgic.  X-rays of the lumbosacral vertebrae were normal.  The assessment was back pain.

The Veteran's service records reveal that he completed Airborne training, was a member of a paratrooper regiment at Fort Bragg, and was awarded a Parachutist Badge.  His claims file contains a copy of his individual jump record.  In an August 2006 statement, he stated that as a paratrooper in service he made more than 60 jumps, sometimes as low as from 600 feet off the ground.  The record also includes lay statements from the Veteran's wife describing his ongoing back symptoms.

At the October 2011 Travel Board hearing, the Veteran testified that while he was on active duty he injured his lower back in a parachute jump at Fort Bragg.  He testified that he landed on top of a medic's vehicle, and fell to the ground landing on his back.  He testified that he was examined at that time, was found to have a swollen right kidney, and was sent "back to the rear", and that he has had back symptoms since that time.  He testified that he was not afforded a separation examination as he participated in a three month "early out mandatory" program; however, a March 1988 separation examination, complete with clinical and laboratory findings, is included in the STRs.  He testified that he did not seek either VA or private treatment for back problems until the week he filed his claim for service connection [in August 2006].  He noted that, in 2006, he did not have a diagnosis of any chronic back disability other than pain, and his pain had worsened since then, but had not had pain medication prescribed.  He testified that he has since had increasing pain in his back.

In March 2012, the Board remanded this matter to afford the Veteran a VA examination.  On October 2012 VA examination, the Veteran related that while on a jump in service, he landed on top of a medical vehicle and fell another ten feet onto the ground.  He reported that he was examined by medics and found to have swelling and redness in the area of the right kidney, and he was put in bed for a couple of days.  He reported current symptoms including back pain in the mornings, giving out with pinching sharp pain in the lower back, and locking up with flexed posture and painful breathing.  He reported lying on the couch or bed for relief and noted that such episodes occurred every few months.  He reported wearing a back support at times.  X-ray results showed minimal L4 spondylosis.  Following a physical examination, the examiner opined that the examination and X-ray findings are consistent with spondylosis in age-related peers in the general population, without correlation to low back pain.  The examiner opined that the etiology of the Veteran's symptoms and condition is more likely than not a normal process of aging and less likely than not related to the jump(s) in service, as the evidence of record does not support a causal relationship between the event in service and his current condition.

The Veteran's STRs are silent for any chronic back disability.  Following the March 1987 incident, there are no further complaints of back pain in the STRs, including on the March 1988 service separation examination when the spine was normal on clinical evaluation.  Accordingly, the Board finds that service connection for a back disability on the basis that such disability became manifest in service and has persisted since is not warranted.

The Board finds the October 2012 VA examiner's opinion, that the etiology of the Veteran's symptoms and condition is more likely than not a normal process of aging and less likely than not related to the jump(s) in service, to be entitled to substantial probative weight, as it takes into account a complete review of the Veteran's claims file and medical history, in addition to a physical examination, and includes a detailed explanation of rationale, with citation to supporting factual data (i.e. X-ray studies and physical examination).  

The Veteran's and his wife's assertions that his back disability was incurred in service are not competent evidence; neither is a layperson, and they lack the training to opine regarding the etiology of such an insidious processes as spondylosis.  Whether or not such pathology is related to a remote injury in the absence of continuity of symptoms (as here), is a complex medical question that requires medical knowledge/training.   See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Significant also is the lengthy interval before the earliest postservice documentation of a back disability or back complaints, a period during which the Veteran engaged in occupations that would presumably be inconsistent with less than full use of his back, as it weighs heavily against the theory of entitlement (injury in service with continuity of lay-observable symptoms since) that the Veteran could support by his lay observations.  

In summary, the evidence does not show that a current chronic back disability is related to the veteran's service.  Accordingly, the preponderance of the evidence is against this claim, and that the appeal seeking service connection for a back disability must be denied.  

Ankle disabilities

The Veteran contends that he has current chronic disabilities of both ankles that were incurred in service; specifically, he contends that he injured his ankles during jumps in service and has had problems with the ankles giving way since then.

The Veteran's STRs show he was seen for complaints of right ankle pain in August 1986; he reported that he twisted the ankle in a jump.  The initial swelling had receded but the pain continued.  Examination of the ankle found decreased range of dorsiflexion.  He was seen for the ankle twice that month; X-rays showed there was no fracture of the ankle; the assessment was sprained ankle.  He was placed in a short leg walking cast for two weeks.  The STRs are silent for any specific complaints, findings, treatment, or diagnosis regarding the left ankle.  On March 1988 separation examination, the lower extremities were normal on clinical evaluation.

In an August 2006 statement, the Veteran stated that he "messed up" his left ankle in a jump sometime in 1987.  

September 2006 left ankle X-rays showed a tiny avulsion fracture fragment at the tip of the medial malleolus, age indeterminate.
In an October 2006 statement, the Veteran stated that he was parachuting into the Mojave Desert at night as a part of Operation Gallant Eagle '87', but they were not dropped into the Drop Zone and there were no medics present; he stated that he twisted his ankle and injured his toe on landing.  He stated that he was evacuated by helicopter, taken to a field hospital, and put in a cast for 6 to 9 weeks.

In a September 2011 statement (submitted with a waiver of RO consideration at the Travel Board hearing), service member J.P. stated that he and the Veteran were involved in the military exercise Gallant Eagle '87' in the Mojave Desert, at which time the Veteran injured his ankle and was treated in a field hospital for two weeks.  (The statement does not specify which ankle was injured.)

At the October 2011 Travel Board hearing, the Veteran testified that in 1987 he was Medevaced to a field hospital for an ankle injury, where he stayed two weeks and a soft cast was placed on the ankle; he testified that he was then flown to Fort Bragg and placed in a hard cast for nine weeks.  

In March 2012, the Board remanded the matters to afford the Veteran a VA examination.  On October 2012 VA examination, the Veteran reported that he broke his left ankle and incurred a ligament injury during a jump in service at Twenty-nine Palms in California; he reported that he was Medevaced to a field hospital, put in a soft cast for two weeks, and then put in a hard cast for nine weeks upon returning to Fort Bragg.  He reported that he was on crutches and then placed in a walking cast, after which he returned to duty.  He reported that his ankles gave out when he worked in a prison until he retired in 2004.  He reported current symptoms with both ankles giving out spontaneously at various times.  Following a physical examination and X-rays of the ankles, the examiner noted that the results of both were normal, and there was no clinical evidence to establish a current diagnosis for either ankle at present.  The examiner opined that the evidence of record does not reflect a chronic disabling condition of the ankles.  The examiner noted that significant ankle sprains can cause residual relative weakness but none was noted on examination, and the evidence of record, including occupational activities since separation from service, does not support a chronic disabling condition.  The examiner noted that National Guard records from 1993 and 1995 through 1998 showed no mention of complaints regarding the ankles.  The examiner opined that it is less likely than not that the Veteran's current conditions are consistent with the account that he has had an ankle disability ever since his discharge from active service in May 1988 by his own indications in the medical records.  The examiner noted that this does not negate the Veteran's testimony but opined that it is less likely than not that he has had chronic disabling ankle conditions ever since service.

The Veteran's STRs are silent for any chronic disability of either ankle.  Following the documented August 1986 treatment for a right ankle sprain sustained in a jump they contain no further mention of ankle complaints, including on March 1988 service separation examination when the lower extremities were normal on clinical evaluation.  Accordingly, the Board finds that service connection for a disability of either ankle on the basis that such disability became manifest in service and has persisted since is not warranted.

The Board finds the October 2012 VA examiner's opinion, that it is less likely than not that the Veteran has had chronic disabling ankle conditions ever since service, to be entitled to great probative weight, as it takes into account a complete review of the Veteran's claims file and medical history, in addition to a physical examination, and includes a detailed explanation of rationale, with citation to supporting factual data (i.e. X-ray studies and physical examination).  Of particular significance is that a thorough examination (with X-rays) found no clinical evidence for a diagnosis of an ankle disability.  The Board observes that in the absence of proof of a current disability there is no valid claim for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).   

The Veteran's own statements claiming he has disabilities of both ankles due to injuries in service are not competent evidence.  He is a layperson, and lacks the training and expertise to establish a diagnosis of a current ankle disability in the circumstances presented by his own opinion.  There is no lay observable pathology (such as a fracture, or even chronic swelling), there has been no medical diagnosis of current ankle disability (which the Veteran is reporting).  Whether his current complaints of ankle pain/laxity reflect an underlying chronic disability is a medical question that requires medical knowledge/training.   See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  The only competent (medical) evidence in this matter, the report of October 2012 VA examination establishes that a current ankle disability is not shown.  The examiner expressed familiarity with the factual record, and included rationale that cites to clinical data.   The opinion offered is probative evidence, and in the absence of competent evidence to the contrary, persuasive. 

In summary, while the record reflects that the Veteran sustained an acute right ankle injury in service and participated in strenuous activities in service of a type that could have resulted in chronic ankle disability, the preponderance of the evidence is against a finding that the Veteran indeed has a current chronic disability of either ankle that could be related to the injury and activities in service.  Therefore, the preponderance of the evidence is against these claims, and the appeal seeking service connection for a right and left ankle disabilities must be denied.


ORDER

Service connection for a low back disability is denied.

Service connection for a right ankle disability is denied.

Service connection for a left ankle disability is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


